      Case 2:20-cv-00444-SAB      ECF No. 18   filed 05/19/21   PageID.83 Page 1 of 3



 1
 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
 3                                                               EASTERN DISTRICT OF WASHINGTON



 4                                                               May 19, 2021
                                                                      SEAN F. MCAVOY, CLERK
 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 ROSS CULLEN PLUMB,                              2:20-cv-00444-SAB
11                        Plaintiff,
12        v.                                       ORDER DISMISSING
13                                                 COMPLAINT
14 STEPHEN SINCLAR,
15                       Defendant.                1915(g)
16
17        Before the Court is Plaintiff’s Notice of Intent of Plaintiff to “Stand On
18 Complaint” [and Appeal a Dismissal] (hereinafter “Notice of Intent”). ECF No. 16.
19 Plaintiff is a prisoner at the Monroe Correctional Complex Twin Rivers Unit who
20 is proceeding pro se and in forma pauperis. Defendant has not been served.
21        By Order dated April 15, 2021, the Court advised Plaintiff of the
22 deficiencies of his First Amended Complaint and directed him to amend or
23 voluntarily dismiss within thirty (30) days. ECF No. 14. In that Order, the Court
24 found that Plaintiff had failed to state a claim upon which relief may be granted. Id.
25 at 2. Although granted the opportunity to do so, Plaintiff has failed to amend his
26 complaint to state a claim upon which relief may be granted. The Court has
27 cautioned Plaintiff that the failure to amend or voluntarily dismiss would result in
28

     ORDER DISMISSING COMPLAINT * 1
        Case 2:20-cv-00444-SAB    ECF No. 18     filed 05/19/21   PageID.84 Page 2 of 3



 1 the dismissal of this complaint and a possible “strike” under 28 U.S.C. § 1915(g).
 2 Id. at 6.
 3         In his Notice of Intent, Plaintiff objects to the Court’s Second Order to
 4 Amend or Voluntarily Dismiss Complaint, ECF No. 14. ECF No. 16 at 3. He
 5 contends that the Court’s “intentional misrepresentation of material facts of ‘the
 6 complaint’ without rational baises [sic] would indicate deliberate discrimination to
 7 Plaintiff Plumb.” Id. He also states his intention not to file an amended complaint.
 8 Id. at 4. He contends that his complaint alleges enough facts with sufficient
 9 particularity to state a plausible ground for relief, and claims that he “need not
10 prove those allegations at this point in the proceeding.” Id. at 1–2. Plaintiff
11 indicates that he “stands on his complaint” and intends to appeal a dismissal of this
12 action. Id. at 4. If Plaintiff wishes to appeal this Order dismissing this action, then
13 he must file a Notice of Appeal as required by Rule 3 of the Federal Rules of
14 Appellate Procedure.
15         For the reasons set forth above and in the Court’s Second Order to Amend or
16 Voluntarily Dismiss, ECF No. 14, IT IS HEREBY ORDERED:
17         1.    Plaintiff’s First Amended Complaint, ECF No. 13, is DISMISSED
18 with prejudice for failure to state a claim upon which relief may be granted. 28
19 U.S.C. §§ 1915(e)(2), 1915A(b)(1).
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING COMPLAINT * 2
      Case 2:20-cv-00444-SAB      ECF No. 18     filed 05/19/21   PageID.85 Page 3 of 3



 1        2.     Pursuant to 28 U.S.C. § 1915(g), enacted April 26, 1996, a prisoner
 2 who brings three or more civil actions or appeals that are dismissed as frivolous or
 3 for failure to state a claim will be precluded from bringing any other civil action or
 4 appeal in forma pauperis “unless the prisoner is under imminent danger of serious
 5 physical injury.” 28 U.S.C. § 1915(g). Plaintiff is advised to read the statutory
 6 provisions under 28 U.S.C. § 1915. This dismissal of Plaintiff’s complaint may
 7 count as one of the three dismissals allowed by 28 U.S.C. § 1915(g) and may
 8 adversely affect his ability to file future claims.
 9        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
10 enter judgment, provide copies to Plaintiff, and close the file. The Clerk of Court is
11 further directed to forward a copy of this Order to the Office of the Attorney
12 General of Washington, Corrections Division. The Court certifies any appeal of
13 this dismissal would not be taken in good faith.
14        DATED this 19th day of May 2021.
15
16
17
18
19                                                  Stanley A. Bastian
20                                          Chief United States District Judge
21
22
23
24
25
26
27
28

     ORDER DISMISSING COMPLAINT * 3
